Citation Nr: 0120123	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for paranoid 
personality disorder and situational anxiety.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The appellant had active service from August 1970 to August 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the appellant's claim of 
entitlement to service connection for depression and also 
denied the his request for the reopening of his claim for 
service connection for a personality disorder and situational 
anxiety. 

The Board notes that the appellant's claim for service 
connection for a personality disorder and situational anxiety 
was originally denied in an RO rating decision issued in 
January 1983.  The appellant was notified the next month and 
did not appeal.  Therefore, the January 1983 rating decision 
represents the last final action on the merits.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  That rating decision also 
represents the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In April 1999, the appellant indicated that he was seeking 
service connection for post-traumatic stress disorder (PTSD).  
This issue has yet to be adjudicated by the RO.  This issue, 
therefore, is referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  VA has obtained all relevant available evidence necessary 
for an equitable disposition of the appellant's appeal.

2.  The last final decision that addressed the appellant's 
claim for service connection for a paranoid personality 
disorder and situational anxiety on any basis was the rating 
decision of January 1983.  The appellant was notified of that 
decision in the next month and he did not appeal.

3.  The additional evidence submitted since the January 1983 
rating decision is cumulative or redundant and, when viewed 
with the other evidence on file, does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the appellant's claim for 
service connection either for a personality disorder or for 
situational anxiety.

4.  During active duty, appellant was treated one time for 
psychiatric symptoms that were acute and transitory and 
resolved without residual disability.  A psychiatric disorder 
was not medically demonstrated either during the appellant's 
active military service or until many years following his 
separation of service.

5.  The evidence does not establish that the appellant 
currently has any psychiatric disorder that is related to any 
in-service occurrence or event, or was aggravated by any in-
service occurrence or event.


CONCLUSIONS OF LAW

1.  The January 1983 rating decision denying the appellant's 
claim for service connection for a personality disorder and 
situational anxiety is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  The evidence received subsequent to the January 1983 
rating decision is not new and material, and it does not 
serve to reopen the appellant's claim for service connection 
for a personality disorder and situational anxiety.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)); 38 C.F.R. §§ 3.156, 
20.1103 (2000).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000) Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board finds that new and material 
evidence has not been submitted to reopen a claim of 
entitlement to service connection for a personality disorder 
and situational anxiety.  The Board also finds that service 
connection is not warranted for an acquired psychiatric 
disorder, variously diagnosed as dysthymia and generalized 
anxiety disorder.

I.  New and Material Evidence Claim.

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C. § 5103A(f) (West Supp. 2001), provides 
that nothing in this section shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.

VA has a duty under 38 U.S.C § 5103 (West Supp. 2001) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation under 38 U.S.C. §  5103 
(West Supp. 2001) in its rating decision, the Statement of 
the Case (SOC) and the Supplemental Statement of the Case 
(SSOC) in which it informed the appellant of the reasons his 
claim had been denied.  Also, by this decision, the Board 
informs the appellant of the type of new and material 
evidence needed to reopen his claim.  The appellant in this 
case has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection for a personality 
disorder and/or situational anxiety.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court), has held that the new and 
material evidence necessary to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
previously noted, the January 1983 rating decision, the last 
time the personality disorder and situational anxiety claim 
was finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the January 1983 rating decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching the January 
1983 rating decision included the appellant's application for 
benefits and his service medical records.  This evidence may 
be briefly summarized.

The appellant's VA Form 21-526, submitted in December 1982, 
indicated that the appellant was seeking service connection 
for a "nervous breakdown" that occurred in 1972.  He stated 
that he had been treated at St. Mary's Hospital in Newark, 
New Jersey for "nerves" in October 1974.

The appellant's service medical records documented treatment 
the appellant received after he inflicted a superficial 
laceration on his left wrist in August 1973, while stationed 
on Kodiak Island.  The initial clinical diagnoses were acute 
depression and suicide attempt.  Three days later, he was 
admitted to the hospital at Elmendorf Air Force Base for 
observation and counseling.  The psychiatrist who examined 
him there rendered a diagnosis of paranoid personality 
disorder in a person who underwent severe situational anxiety 
with the development of some delusions and loss of contact 
with reality.  The appellant checked off depression and 
excessive worry on his July 1974 report of medical history; 
the examiner noted that the appellant had been treated for 
depression and that the appellant was no longer depressed.  
The report of the July 1974 separation examination indicated 
a normal psychiatric evaluation.  

After considering the evidence described above, the RO found 
that, while the appellant was treated in-service for a 
personality disorder and situational anxiety in August 1973, 
there were no subsequent inservice psychiatric complaints or 
treatment.  The RO concluded that the personality disorder 
and situational anxiety were not disabilities for which 
service connection could be granted.

The Board has considered each item of evidence that has been 
added to the record since the January 1983 rating decision to 
determine if it meets the test of being new and material.  
This evidence includes additional service medical records, VA 
outpatient treatment records dated between 1997 and 2001, the 
discharge report from a 1997 VA hospitalization, the reports 
VA medical examinations, written statements of the appellant 
and the appellant's September 2000 personal hearing 
testimony.

The additional service medical records were Elmendorf 
Hospital records dated in August 1973.  These show that he 
was treated there for two days and discharged with a 
diagnosis of transient situational reaction.  His mental 
status was within normal limits at the time of his hospital 
discharge to duty. 

The VA outpatient psychiatric treatment records, dated 
between 1997 and 2001, reveal that the appellant has been 
treated for a psychiatric disorder variously diagnosed as 
dysthymia and acute anxiety disorder.  These records do not 
contain any opinion as to the etiology of these disorders.

The December 1997 VA hospital discharge summary includes only 
medical diagnoses- not any psychiatric diagnosis.  There is 
no mention of any psychiatric history or current psychiatric 
symptomatology. 

The appellant testified at his September 2000 personal 
hearing at the RO that he had first become depressed 
inservice while he was stationed at Kodiak, Alaska because it 
was a remote area.  He said that he had attempted suicide and 
thereafter received treatment.  The appellant further 
testified that his symptoms never left him after that.  See 
Hearing Transcript p. 2.  The appellant said that he did not 
seek any psychiatric treatment for depression or any type of 
nervous condition after his release from active duty in 1974 
until he got help at the VA in approximately 1997.  See 
Hearing Transcript pp. 2-4.

The report of the January 2001 VA psychiatric examination 
reveals that the appellant reported a history of a suicide 
attempt in service.  He indicated that over the ensuing years 
he felt angry and hostile much of the time, although he also 
indicated that his current symptoms appeared to have begun 
eight years prior to the date of examination.  Other than his 
hospitalization in service, the appellant reported only one 
hospitalization.  He indicated that he had been hospitalized 
in New Jersey at a psychiatric facility for one week in 1976.  
The examiner, who reviewed the claims file, diagnosed 
depressive disorder.  The examiner added that there was no 
history of psychiatric treatment between 1976 and 1996 and 
that the examiner was not able to establish any clear 
historical relationship between the appellant's current 
symptoms and the brief psychiatric treatment he received 
while he was on active duty. 

The Board notes that, while service connection may be 
established for a mental disorder superimposed upon a 
personality disorder, personality disorders are not diseases 
or injuries for compensation purposes, except to the extent 
that they are proximately due to or the result of a service-
connected disease or injury.  Winn v. Brown, 8 Vet. App. 510, 
516 (1996); Elkins v. Brown, 8 Vet. App. 391, 395 (1995); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 38 C.F.R. 
§§ 3.310(a), 4.9, 4.127; see also 38 C.F.R. §§ 3.303(c); 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90) (service connection for 
a congenital disability may be awarded if the disability is 
aggravated during active service).

The medical records added to the claims file after the 
January 1983 rating decision, although new, are not probative 
of whether service connection is warranted either for a 
personality disorder or for situational anxiety.  The Board 
finds that the additional medical records relating to post-
service diagnosis and treatment of the appellant's depression 
and anxiety fail to provide any additional relevant evidence 
as to the issue of whether the appellant is entitled to 
service connection for a personality disorder and/or 
situational anxiety.  The VA clinical treatment records do 
not contain a diagnosis of either of these conditions nor do 
they contain any clinical opinion regarding any relationship 
to service.  

None of the evidence received since January 1983, including 
the referenced service medical records, tend to show that a 
personality disorder is secondary to any other disorder, let 
alone to a service-connected disorder.  Similarly, the 
evidence received since the January 1983 rating decision does 
not in any way tend to suggest that service connection is 
available for situational anxiety, a condition which by its 
very nature is specific to a situation and not ongoing.  See 
DSM-IV (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition), 309.24 
(adjustment disorders with anxiety).  

In adjudicating the issue at hand, the Board interprets the 
scope of the prior final denial very narrowly, as did the RO.  
The Board is cognizant that although service connection 
generally is not available for either personality disorders 
or situational anxiety, it is possible to establish service 
connection for a later diagnosed psychiatric disorder, where 
evidence demonstrates that symptomatology initially 
attributed to either a personality disorder or situational 
anxiety constituted the onset of the later diagnosed disorder 
(e.g. dysthymia or anxiety disorder). 

While the appellant has submitted testimony and written 
statements to the effect that he believes that his claimed 
personality disorder and situational anxiety had their onset 
during his active service, the Board finds that the 
assertions of the appellant that the claimed personality 
disorder and situational anxiety are related to experiences 
he had in service are not competent medical evidence with 
regard to that issue.  Layno v. Brown, 6 Vet. App. 465 
(1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the appellant lacks the medical expertise to 
enter a medical judgment as to the existence of a current 
diagnosis or as to any relationship between the onset of any 
claimed condition and any inservice incident.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, any statement 
of the appellant's representative as to the etiology of the 
appellant's personality disorder and situational anxiety is 
also insufficient to establish a medical diagnosis.  Id.  

Therefore, the Board concludes that the appellant's testimony 
and written statements, the additional service medical 
records, the reports of VA examinations and treatment dated 
between 1997 and 2001, and the 1997 VA hospital discharge 
summary are all cumulative evidence.  Moreover, the 
appellant's testimony and written statements tended to 
restate contentions that were on file at the time of the 
prior denial.  The testimony and written statements of the 
appellant iterate previous evidence of record and are thus 
cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The Board finds that the evidence submitted subsequent to the 
June 1982 rating decision fails to provide any additional 
relevant evidence as to the issue of whether the appellant's 
claimed personality disorder and situational anxiety warrant 
service connection.  Previous medical records that included 
the documentation of in-service treatment for a personality 
disorder and situational anxiety and the appellant's report 
of a 1974 private psychiatric hospitalization were considered 
by the RO in its January 1983 rating decision and found not 
sufficient to support the appellant's claim.  The evidence 
submitted since January 1983 provides no more definitive 
delineation of etiology or causation.  

Because the evidence received since January 1983 is not 
probative as to whether service connection is warranted for a 
personality disorder or situational anxiety, it is not so 
significant that it must be considered in order to fairly 
decide the merits of appellant's claim.  Therefore, these 
records, while evidence not previously of record, are not 
"material" evidence because they do not shed any light on 
whether or not service connection is warranted for a 
personality disorder or situational anxiety.  Therefore, the 
Board concludes that the evidence submitted after January 
1983 is cumulative and is not "new and material" evidence.

Consequently, the evidence presented since the January 1983 
rating decision is not new and material and the appellant's 
claim as to service connection for a personality disorder and 
situational anxiety is not reopened.  Furthermore, the use of 
the doctrine of reasonable doubt is inapplicable to issues of 
new and material evidence.  See Annoni v. Brown, 5 Vet. App. 
463 (1993).

II.  Service Connection Claim.

The appellant contends that his current psychiatric disorder, 
diagnosed as depression an/or anxiety are etiologically 
related to his service in the Coast Guard.  Following a 
careful review of the evidence the Board finds that the 
preponderance of the evidence indicates that the appellant's 
current psychiatric disorder was not incurred in service.  
See 38 C.F.R. § 3.303.

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No.  106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the VCAA.  The rating 
decisions, the February 2000 development letter, the SOC, and 
the SSOC notified the appellant and his representative of the 
evidence necessary to substantiate the claim, the evidence 
that had been received and the evidence to be provided by the 
claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant Federal records have been obtained, including the 
appellant's pertinent Coast Guard records and VA records.  In 
December 2000, the RO asked the appellant to complete a 
release of information for any private medical records.  The 
appellant thereafter did not identify any private facilities, 
although he did identify VA records (that have been 
obtained).  Because the appellant has not provided the RO 
with the requested release or an address for the private 
hospital where he was treated in 1974 or 1976, there is no 
means of obtaining any record of the private hospitalization, 
and the appellant can have no reasonable expectation that the 
RO could have sought out those records.  If nothing else, 
moreover, the SSOC would have placed the appellant on notice 
that the RO was not in possession of those treatment records.  
Any duty arising under the VCAA vis-à-vis any records of 
private hospitalization in 1974 or 1976 was discharged when 
the RO requested information concerning private medical 
providers in response to which the appellant chose not to 
provide additional information.

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  The appellant underwent a VA psychiatric 
examination and a medical opinion on the issue raised by this 
case was obtained.  Veterans Claims Assistance Act of 2000, 
Pub L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. § 5103 (West Supp. 2001).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 C.F.R. § 3.103 (2000).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA.  In addition to 
performing the pertinent development required under VCAA, the 
RO notified the appellant of his right to submit evidence.  
It would not breach his rights under VCAA for the Board to 
proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA.

Service connection may be granted for a disorder that was 
incurred in or aggravated during a veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
disorders, including psychoses, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, a disease which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  

Service medical records document that the appellant received 
treatment inservice, in August 1973, after he slashed his 
left wrist with a razor blade.  The initial clinical 
diagnoses included acute depression and suicide attempt.  
During a subsequent interview with a physician, the appellant 
stated that he had been hearing voices making threats against 
him and that his fears reached such a point that he went 
without sleep for several days prior to slashing his wrists.  
The physician determined that the appellant demonstrated no 
schizophrenic pathology and diagnosed paranoid personality 
disorder in a person who underwent severe situational anxiety 
with the development of some delusions and loss of contact 
with reality.  When the appellant was discharged from the 
Elmendorf Air Force Hospital on August 15th, the diagnosis 
was transient situational reaction and he was discharged to 
duty with a clinical finding that his mental status was 
within normal limits.  Service medical records reflect no 
further mental health care.  The appellant checked off 
depression and excessive worry on his July 1974 report of 
medical history; the examiner noted that the appellant had 
been treated for depression and that the appellant was no 
longer depressed.  The report of the July 1974 separation 
examination indicated a normal psychiatric evaluation.  

The evidence of record includes various VA medical records 
dated between 1997 and 2001.  In April 1999, the appellant 
submitted a VA post-traumatic stress disorder screening 
report in which he indicated that he suffered from anxiety.  
The appellant was referred to a psychiatrist to rule out 
major depression.  Later that month, the appellant complained 
of insomnia, irritability, and depression.  The diagnostic 
impression was a dysthymic disorder with an overlay of 
anxiety and interpersonal evasiveness, as well as a possible 
schizoid personality.  The VA treatment records document 
diagnoses of generalized anxiety and dysthymia in November 
1999, and dysthymia in January 2000.  In April 2000, the 
diagnosis consisted of dysthymia; in October 2000, the 
diagnoses were dysthymia and generalized anxiety disorder; 
and in November 2000, the diagnosis was again dysthymia.

The appellant testified at his September 2000 personal 
hearing at the RO that he had first become depressed 
inservice while he was stationed at Kodiak, Alaska because it 
was a remote area.  He said that he had attempted suicide and 
thereafter received treatment.  The appellant further 
testified that his symptoms never left him after that.  See 
Hearing Transcript p. 2.  The appellant said that he did not 
seek any psychiatric treatment for depression or any type of 
nervous condition after his release from active duty in 1974 
until he got help at the VA in approximately 1997.  See 
Hearing Transcript pp. 2-4.

The appellant underwent a VA examination in January 2001.  
The appellant reported a history of a suicide attempt in 
service.  He said that over the ensuing years he felt angry 
and hostile much of the time, although he also indicated that 
his current symptoms appeared to have begun eight years prior 
to the date of examination.  Other than his hospitalization 
in service, the appellant reported only one hospitalization.  
He stated that he had been hospitalized in New Jersey at a 
psychiatric facility for one week in 1976.  The examiner, who 
reviewed the claims file, diagnosed depressive disorder.  The 
examiner added that there was no history of psychiatric 
treatment between 1976 and 1996 and that the examiner was not 
able to establish any clear historical relationship between 
the appellant's current symptoms and the brief psychiatric 
treatment the appellant received while he was on active duty.  

The Board finds based upon this evidence that, although the 
appellant suffers from a current psychiatric disorder, most 
recently diagnosed as depressive disorder, this current 
psychiatric disorder is not related to service.  The 
examiner's opinion to that effect is uncontradicted by any 
other opinion in the claims file and is consistent with the 
results of the separation examination conducted in service 
and the paucity of treatment prior to 1999.  

Although the appellant, during the January 2001 VA 
examination, reported a period of hospitalization, in 1976, 
in a private facility, the claims file does not contain a 
report of that hospitalization.  The Board notes that the 
appellant's VA Form 21-526, submitted in December 1982, 
indicated that he had been treated at St. Mary's Hospital in 
Newark, New Jersey for "nerves" in October 1974.

In any event, the examiner who conducted the January 2001 VA 
psychiatric examination took note of the fact that the 
appellant reported a psychiatric hospitalization in 1976 in 
formulating an opinion concerning the etiology of the 
appellant's current psychiatric symptomatology and pathology.  
Similarly, the Board's determination does not turn upon 
whether the appellant in fact received psychiatric care in 
1976, given the lack of any other psychiatric treatment over 
more than the next 20 years, and the conclusion provided by 
the VA examiner concerning the etiology of the veteran's 
current disorder.  

The appellant contends that the claimed psychiatric disorder 
had its onset during his active service and has presented his 
own testimony and statements regarding the development of his 
current depression and anxiety being etiologically related to 
his service.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his psychiatric disease, or its etiologic relationship to his 
Coast Guard service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing the existence of a nexus 
between current psychiatric complaints and his service in the 
Coast Guard.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant never received any in-service treatment for any 
diagnosed chronic or enduring psychiatric pathology.  While 
the appellant was treated in service on one occasion for 
psychiatric symptoms, these resolved without sequelae as 
evidenced by the appellant's release to full duty within a 
few days of his suicide gesture.  The transitory nature of 
the appellant's single episode of psychiatric symptoms in 
service is demonstrated by the fact that, following 
psychiatric treatment in August 1973, and the assessment that 
his mental status was within normal limits, the record does 
not contain any evidence showing that the appellant 
subsequently sought any treatment for any psychiatric 
symptoms during the last year of his active duty.

The Board again notes that there is no competent medical 
evidence, such as a medical opinion, that the appellant's 
current psychiatric symptomatology and/or pathology is 
etiologically related to his Coast Guard service.  Based on 
the totality of the evidence of record, including the service 
medical records, the appellant's testimony and written 
statements, his report of private treatment in 1974 or 1976, 
all of the reports from VA facilities from 1997 to 2001, and 
the reports of VA medical and psychiatric examinations, the 
Board finds that the preponderance of the evidence is against 
a finding of service connection for an acquired psychiatric 
disorder.  While it is apparent that the appellant does 
currently suffer from a depressive disorder and/or an anxiety 
disorder, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of those conditions and 
the appellant's service in the Coast Guard.  

In view of the absence of any clinical evidence of chronic 
psychiatric pathology until many years after service, and the 
absence of a medical opinion that any of the appellant's 
current psychiatric pathology was related to service, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a personality disorder and situational anxiety, the 
benefits sought on appeal are denied.

Service connection for an acquired psychiatric disorder is 
denied.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 

